Exhibit 10.14.1

July 22, 2013

Ms. Karen Brenner, Manager

Tyche Health Enterprises LLC

P. O. Box 9109

Newport Beach, CA 92658

 

  Re: Asset Purchase Agreement among Tyche Health Enterprises LLC, a Nevada
limited liability company (“THE”), TSH Acquisition, LLC, a Delaware limited
liability company (“TSH”), and Graymark Healthcare, Inc., an Oklahoma
corporation (“Graymark”)

Dear Ms. Brenner:

This letter is in regards to the above-referenced Asset Purchase Agreement, as
it has been amended by the letter agreement among THE, TSH and Graymark, dated
March 31, 2013 (as so amended, the “Agreement”). All section references herein
are to the Agreement, unless otherwise expressly indicated to the contrary. By
execution of this letter, the parties agree to amend the Agreement as follows:

 

  1. The parties agree the Agreement is amended to specify that the Closing Date
shall be set on or before July 31, 2013.

 

  2. The parties agree Section 1.2.1(a) is changed to on or before July 31, 2013
and the cash payment amount is changed to $10,173,854.33.

 

  3. The parties agree Section 1.2.1(b) is deleted in its entirety.

 

  4. The following is hereby added to Section 1.2.1(c): “All units representing
limited liability company membership interests held by Mr. McCormack shall be
transferred back to Seller and redeemed at closing of Buyer’s acquisition of the
Acquired Assets (the “Closing”).”

 

  5. The following is hereby added to Section 1.2.1(d): “All units representing
limited liability company membership interests held by S&H Equipment Lease shall
be transferred back to Seller and redeemed at Closing.”

 

  6. The parties agree that the Note described in Section 1.2.1(e) shall be in
the amount of $124,304.89.

 

  7. The parties agree that Section 1.2.2 of the Agreement is deleted in its
entirety and replaced with the following:

1.2.2 Subject to Seller receiving certain releases to be agreed upon, Seller,
through its managers, shall agree and consent to the transfer of 70 of Seller’s
membership units presently held by Rock Solid Gelt Limited, a Delaware limited
partnership (“Rock Solid”), to Buyer, which units shall then be transferred by
Buyer to Seller as additional consideration for the Acquired Assets and redeemed
by Seller, in each case in accordance with a separate agreement or agreements to
be entered into between (i) Rock Solid and THE Managers LLC (“THEM”), (ii) THEM
and Buyer, and (ii) Buyer and Seller.



--------------------------------------------------------------------------------

Ms. Karen Brenner, Manager

July 22, 2013

Page 2

 

  8. The parties agree that Section 1.2.3 of the Agreement is amended in its
entirety to read as follows:

1.2.3 As additional consideration for Seller’s acquisition of the units
representing limited liability company membership interests in Seller held by
Rock Solid, Brian McCormack (“McCormack”) and S&H Equipment Leasing (“S&H”)
(which units are to be redeemed and extinguished at Closing), Seller agrees as
follows:

a) Seller shall pay to each of Rock Solid, McCormack and S&H, in accordance with
the provisions of Section 1.2.3(b) below (i) a portion of all cash on hand, that
would otherwise be distributed to Seller’s members, accumulated by Seller
through the time immediately preceding Closing (the “Cash on Hand”), after
giving effect to the reserve fund described in Section 1.2.3(b) below, and
(ii) a portion of the warrants issued to Seller under Section 1.2.4, in each
case pro rata with the remaining members of Seller based on their membership
interest in Seller immediately before Closing.

b) Some or all of the Cash on Hand will be held by Seller as a reserve fund for
potential contingent liabilities for a period of time established by Seller
pursuant to advice from independent professionals. To the extent some or all of
the Cash on Hand is distributed to the remaining Members before, during or after
the reserve period, Rock Solid or its successor in interest, TSH, McCormack and
S&H will receive their respective pro rata portions based on their membership
interest in Seller immediately before Closing. Rock Solid, McCormack and S&H
will receive their respective pro rata portions of the Graymark warrants at the
time Seller distributes them to its remaining members.

 

  9. The parties agree that description of the warrants to be issued under
Section 1.2.4 of the Agreement is hereby amended and restated in its entirety as
follows:

 

  •  

1,937,500 5 year warrants at a strike price of $1.00

 

  •  

3,516,204 7.5 year warrants at a strike price of $1.35

 

  •  

2,296,296 10 year warrants at a strike price of $1.60



--------------------------------------------------------------------------------

Ms. Karen Brenner, Manager

July 22, 2013

Page 3

 

The parties agree that twenty percent of the warrants shall be allocated and
assigned directly to THE Managers, LLC and the remainder of the warrants are to
be issued to the Seller.

 

  10. The parties agree that the Note described in Section 1.2.1(e) and
Section 1.2.5 shall be unsecured but shall be unconditionally guaranteed by
Graymark. Section 1.2.5 is further amended to delete the last sentence of
Section 1.2.5 and replace it with the following: “The Note shall bear the
interest rate and late charge as the Note on Exhibit “G” and shall be due on
August 1, 2013.”

 

  11. The parties agree that Section 2.1 is deleted in its entirety.

 

  12. The parties agree that Section 2.3 is changed to $10,173,854.33.

 

  13. The parties agree that any reference to TSH Acquisition, LLC in the Asset
Purchase Agreement is a reference to TSH Acquisition, LLC, a Delaware limited
liability company.

 

  14. The parties agree that any reference to Tyche Health Enterprises, LLC in
the Asset Purchase Agreement is a reference to Tyche Health Enterprises, LLC, a
Nevada limited liability company.

 

  15. The parties agree that Exhibit “B” and Exhibit “E” are deleted in their
entirety.

 

  16. The parties agree that Exhibit “G” shall be added to the Agreement and the
form of Exhibit “G” is attached hereto.



--------------------------------------------------------------------------------

Ms. Karen Brenner, Manager

July 22, 2013

Page 4

 

The parties agree that, as amended hereby, the Agreement remains in full force
and effect. This letter may be executed in any number of counterparts with the
same effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.

 

Respectfully, TSH Acquisition, LLC, a Delaware limited liability company By:  

/s/ MICHAEL B. HORRELL

  Michael B. Horrell, Manager Graymark Healthcare, Inc., an Oklahoma corporation
By:  

/s/ STANTON NELSON

  Stanton Nelson, Chief Executive Officer



--------------------------------------------------------------------------------

Ms. Karen Brenner, Manager

July 22, 2013

Page 5

 

Agreed to this 22nd day of July, 2013.

 

Tyche Health Enterprises LLC, a

Nevada limited liability company

By:  

THE MANAGERS, LLC, a Delaware

limited liability company, as Manager

 

  By:  

Archimedes Financial LLC, a Nevada

limited liability company, as Manager

 

    By:  

/s/ MICHAEL B. HORRELL

Michael B. Horrell, Manager

 

  By:  

Fortuna Asset Management, LLC, a

California limited liability company, as Manager

 

   

By:

 

/s/ KAREN BRENNER

Karen Brenner, Managing Member

SIGNATURE PAGE

LETTER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “G”

PROMISSORY NOTE

 

BORROWER:    TSH Acquisition, LLC    LENDER:    THE Managers, LLC    210 Park
Avenue, #1350       P. O. Box 9109    Oklahoma City, OK 73102       Newport
Beach, CA 92658

 

Principal Amount:    $350,000.00    Date of Note:    July 22, 2013

PROMISE TO PAY. TSH Acquisition, LLC, a Delaware limited liability company
(“Borrower”) for and in consideration of good and valuable consideration in
hand, the receipt and sufficiency of which is hereby acknowledged, promises to
pay to THE Managers, LLC (“Lender”) at P.O. Box 9109, Newport Beach, CA 92658,
or order, in lawful money of the United States of America, the principal amount
of Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00), plus interest
in the amount of eleven and one-half percent (11.5%) per annum on the unpaid
principal balance on August 1, 2013. This payment due on August 1, 2013 will be
for all principal and all accrued interest not yet paid. Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; then to any unpaid collection costs.
Borrower will pay Lender at Lender’s address shown above or at such other place
as Lender may designate in writing. Under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 12.000% per annum
based on a year of 360 days. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note.



--------------------------------------------------------------------------------

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), or any other termination of Borrower’s existence as a
going business, the insolvency of Borrower, the appointment of a receiver for
any part of Borrower’s property, any assignment for the benefit of creditors,
any type of creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. However, this Event of Default shall not apply
if there is good faith dispute by Borrower as to the validity or reasonableness
of the claim which is the basis of the creditor or forfeiture proceeding.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note, if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, including without limitation all attorney’s fees
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), and appeals. If not prohibited by
applicable law, Borrower also will pay any court costs, in addition to all other
sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Oklahoma.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
the jurisdiction of the courts of Oklahoma County, State of Oklahoma.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.



--------------------------------------------------------------------------------

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

SUBORDINATION. Lender and Borrower hereby agree that this Note and any payments
due under this Note shall be subordinated to all amounts to be paid to Tyche
Health Enterprises LLC pursuant to the Asset Purchase Agreement by and between
Tyche Health Enterprises LLC and Borrower.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THIS NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

TSH ACQUISITION, LLC,

a Delaware limited liability company

 

By:   /s/ MICHAEL B. HORRELL   Michael B. Horrell, Manager